Citation Nr: 0900899	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-39 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder, status post-operative.

2. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disorder, status post-operative.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity.

5.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from June 1970 to February 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Newark, New Jersey.  
An October 2004 rating decision, in pertinent part, 
determined new and material evidence was not received to 
reopen the low back and right knee claims, and denied the 
left knee claim.  A May 2005 rating decision denied the 
peripheral neuropathy claims.  The veteran perfected an 
appeal of the noted determinations.


FINDINGS OF FACT

1.  A February 2002 rating decision denied service connection 
for arthritis of the lumbar spine and right knee.  In the 
absence of an appeal, the February 2002 decision is final.

2.  The evidence submitted since the February 2002 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claims for entitlement to 
service connection for low back and right knee disorders and 
does not raise a reasonable possibility of substantiating the 
claims.

3.  The preponderance of the probative evidence indicates 
that a left knee disorder and peripheral neuropathy, 
bilateral lower extremities, are not related to an in-service 
disease or injury.

CONCLUSIONS OF LAW

1.  The February 2002 rating decision is final.  New and 
material evidence sufficient to reopen a claim for 
entitlement to service connection for a lumbar spine 
disorder, status post-operative, has not been submitted.  
38 U.S.C.A. §§ 5103, 5103A(d)(2)(f), 5108, 7105 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, (2008).

2.  The February 2002 rating decision is final.  New and 
material evidence sufficient to reopen a claim for 
entitlement to service connection for a right knee disorder, 
status post-operative, has not been submitted.  38 U.S.C.A. 
§§ 5103A(d)(2)(f), 5108, 7105; 38 C.F.R. §§ 3.156(a), 3.159.

3.  A left knee disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a).

4.  Peripheral neuropathy, left lower extremity, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e).

5.  Peripheral neuropathy, right lower extremity, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
February, May, and July 2004, of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The May 
2004 letter informed the veteran why his prior claims were 
denied and the type evidence which would satisfy the new and 
material evidence legal standard.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The Board notes the veteran was not informed how disability 
ratings and effective dates are determined until after the 
last de novo review of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This timing-of-notice 
error is not prejudicial, however, in light of the decision 
reached below.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While he may not 
have received full notice prior to the initial decision, 
after notice was provided, he was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Further, the claims were readjudicated on a de novo basis, as 
shown in the January 2006 supplemental statement of the 
case.  In sum, there is no evidence of any VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis or certain diseases of the central nervous system 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Prior Claims

A March 2000 private report of Arthur C. Rothman, M.D., notes 
the veteran underwent right knee arthroscopic surgery in 1997 
and a total laminectomy at L3 and L4, and a partial 
laminectomy at L2 and L5.  Dr. Rothman's report notes no 
comment or opinion as to any relationship between the 
veteran's lumbar spine and right knee disorders and his 
active service.  A March 2000 private report of Arthur Tiger, 
M.D., as did Dr. Rothman, notes the veteran's occupation 
history as a machinist.  Dr. Tiger's diagnoses included post-
operative residuals of the spine, aggravated spine 
osteoarthritis, a chronic lumbosacral strain, and right knee 
post-operative residuals with persistent arthritis.  Dr. 
Tiger opined the disorders were related to the veteran's 
occupational exposure.  Both of the medical examinations were 
conducted at the request of the veteran's attorney in his 
appeal for benefits administered by the Social Security 
Administration.

On the basis of the above evidence, a September 2000 rating 
decision granted a nonservice-connected pension.  In May 
2001, the RO received the veteran's claims for service 
connection for arthritis; specifically, lumbar spine 
degenerative disc disease and a right knee disorder.  Service 
treatment records are negative for entries related to 
complaints, findings, or treatment for, a back or right knee 
disorder.  The February 1972 Report Of Medical Examination 
For Separation notes the lower extremities, spine, and other 
musculoskeletal system were assessed as normal.  The veteran 
was deemed fit for separation from active service.  There was 
no evidence of treatment for, or a diagnosis of, either 
lumbar spine or right knee arthritis within one year of the 
veteran's separation from active service.

A February 2002 rating decision denied the claims.  An RO 
letter, also dated in February 2002, notified the veteran of 
the decision and of his appeal rights.  The claims file 
contains nothing to indicate he did not receive the February 
2002 decision letter, or any record that the U.S. Postal 
Service returned it to VA as undeliverable.  Neither is there 
any record of his having submitted a timely Notice of 
Disagreement with that decision.  Thus, the February 2002 
decision became final and binding on the veteran.

The veteran's petition to reopen his claims was received by 
the RO in April 2004.  The October 2004 rating decision 
determined new and material evidence was not received to 
reopen them.

New and Material Evidence

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court Of Appeals For Veterans Claims (Court) held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.  The evidence, even if new, must be 
material, in that it is evidence not previously of record 
that relates to an unestablished fact necessary to establish 
the claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a);  Prillaman 
v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  Moreover, if it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).



Analysis

The evidence added to the record since the 2002 decision 
consists of the veteran's assertions, records associated with 
his application for benefits administered by the Social 
Security Administration, a letter from one of his private 
physicians, and his VA outpatient records.  In his April 2004 
statement (VA Form 21-4148), the veteran asserted he had 
experienced back problems since the 1970s.  He repeated 
essentially the same assertions in his November 2004 notice 
of disagreement.

The Social Security files include records of the physicians 
who examined the veteran.  Contrary to the veteran's 
assertions, all of these reports note the history of the 
veteran's back and right knee problems, as reported by him, 
as having their onset several decades after his separation 
from active service.  While they note the fact the veteran 
served in the U.S. armed forces, none of them note any 
comment, opinion, or conjecture, that there is a causal 
relationship between his lumbar degenerative disc disease and 
right knee arthritis and his active service.  VA outpatient 
records note the medical disorders for which the veteran is 
receiving treatment, the history of their symptomatology, and 
the maintenance and treatment of them-to the extent he uses 
VA for treatment.  There are no entries in the VA records 
that note any causal linkage between the veteran's 
disabilities and his active service.

In light of the above, the Board finds the evidence added to 
the record since 2002-the Social Security and VA outpatient 
records, is new, in that it was not before the rating board 
at the time of the 2002 decision, and it provides additional 
insight into the history and onset of the symptoms of the 
veteran's disorders.  Thus, it is not redundant.  It is not, 
however, material, as it does not provide evidence of an 
established fact needed to prove either claim-a causal 
linkage with active service.  The Board notes the veteran's 
assertions that he had back pain in service but did not seek 
treatment, but they are merely a reiteration of previously 
made arguments, which is not new evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).

An April 2004 letter from Peter A. Luongo, M.D., notes the 
veteran was treated at his office for spinal stenosis and 
other back problems "since the 1970s," and the veteran 
first sustained injury in the Army.  The Board notes that, 
for purposes of reopening a claim, all evidence is presumed 
credible.  On the other hand, Dr. Luongo's use of the term, 
"the 1970s" could refer to any year of that decade.  As a 
result, the Board deems the statement as redundant with 
evidence already of record, as Dr. Luongo's letter does not 
constitute his medical opinion that the veteran's current 
back disability is medically linked to the claimed reported 
incident in service.  His notation that the veteran was first 
injured in the Army is not his medical opinion, but is 
clearly his recitation of the veteran's history as reported 
by the veteran-a history rejected by the 2002 rating 
decision.

The Board is thus constrained to find that new and material 
evidence has not been received to reopen the prior claims.  
38 C.F.R. § 3.156(a).  The benefit sought on appeal is 
denied.

Left Knee Claim

Governing Law and Regulation

The requirements for service connection are set forth above 
and are incorporated here by reference.  The October 2004 
rating decision denied the claim.

Analysis

The veteran asserts he frequently had to jump on and off 
trucks during his active service, and there was quite a bit 
of stress on his knees.  Service treatment records are 
negative for entries related to complaints, findings, or 
treatment for, a left knee disorder.  The February 1972 
Report Of Medical Examination For Separation notes the lower 
extremities and other musculoskeletal system were assessed as 
normal.  The veteran was deemed fit for separation from 
active service.  There is no evidence of treatment for, or a 
diagnosis of, left knee arthritis within one year of the 
veteran's separation from active service.  In fact, the 
private medical records note the veteran consistently 
reported his left knee symptoms started in the late 1990s 
after his right knee surgery.  Thus, there is no factual 
basis for service connection on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309(a).
There also is no evidence whatsoever of any causal linkage 
between the veteran's left knee disorder and his active 
service.  None of the various medical reports, including the 
VA outpatient records, note any medical opinion or comment 
that there is any linkage.  The Board notes the veteran's 
assertion that he has heard or read that numerous Vietnam 
veterans-who are presumed to have been exposed to Agent 
Orange, have developed arthritis, and that Agent Orange 
caused his arthritis.  The Board discusses the Agent Orange 
basis in detail below.  Suffice it to say at this point, 
however, that first: arthritis is not among the diseases the 
Secretary of VA has determined to be associated with Agent 
Orange exposure.  See 38 C.F.R. § 3.309(e); second: there is 
no evidence the veteran has any medical training.  Lay 
persons may relate symptoms they observed, but they may not 
render an opinion on matters which require medical knowledge, 
such as the underlying condition which may be the cause of 
the symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

In light of the above, the Board is constrained to find the 
preponderance of the evidence is against the claim on a 
direct basis as well.  38 C.F.R. § 3.303.  The benefit sought 
on appeal is denied.

Peripheral Neuropathy Claims

These claims were received by the RO in January 2005.  As 
noted earlier, a May 2005 rating decision denied them.

Governing Law and Regulation

The requirements for service connection are set forth above 
and are incorporated here by reference.  Further, if a 
veteran, who served in the Republic of Vietnam was exposed to 
an herbicide agent during active military, naval, or air 
service, the following diseases shall be service- connected 
if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).  These provisions define acute or 
subacute peripheral neuropathy mean transient peripheral 
neuropathy that appears within weeks of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease. If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination. The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Analysis

Presumptive service connection.  The veteran's service 
personnel records are not associated with the claims file, 
but some entries in the service treatment records note he 
served in Vietnam.  The specific date of the end of his 
Vietnam service is not of record; so, the Board will deem 
February 1972 to be the last date of his exposure to 
herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii).

Service medical records are entirely negative for any 
complaints, findings, or treatment for, neuropathy-related 
symptoms.  The February 2002 Report Of Medical Examination 
For Separation notes the veteran's neurological area was 
assessed as normal.  There is no evidence of peripheral 
neuropathy having appeared within weeks, months, a year, or 
to have resolved within two years.  The February 2005 VA 
examination report notes the veteran's complaints of numbness 
and other symptoms for "many years."  There is no notation 
of any symptoms having manifested within one year, or even 
two years, of his separation form active service.  A February 
2002 entry in the VA records notes the veteran reported he 
had experienced his symptoms for the last 10 years.  Thus, 
there is no factual basis for service connection on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309(e).

Direct service connection.  The Federal Circuit Court of 
Appeals has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  The Board has already noted the absence of entries in 
the service treatment records related to neuropathy-like 
symptoms.

The February 2005 VA examination report notes the veteran's 
denial of any history of diabetes mellitus or alcohol or 
illicit drug abuse.  His cigarette smoking history was 
remote, as he reported he quit many years prior to the 
examination.  Following examination of the veteran, the 
examiner diagnosed peripheral neuropathy of both lower 
extremities of unclear etiology, and he recommended an 
electromyograph study.  The electromyograph examination 
report notes the study was incomplete, as the veteran was 
unable to tolerate it due to discomfort.  Thus, peripheral 
neuropathy could not be ruled out.  In an April 2005 
addendum, the examiner at the February 2005 examination noted 
that, in light of the absence of a history of diabetes 
mellitus or alcohol abuse, the etiology of the veteran's 
peripheral neuropathy remained unclear.

Other VA records note the veteran's participation in VA's War 
Related Illnesses and Injury study in 2003.  These records 
primarily address the veteran's other disorders he believes 
are related to his Vietnam service.  His neurological 
deficits are noted, but there are no medical opinions or 
comments of any causal linkage with his active service.

The Board again notes the veteran's assertions that he has 
experienced cold-like sensations in his hands and feet since 
his separation from active service and that they are related 
to his presumed exposure to Agent Orange while in Vietnam.  
As already noted, he is in fact competent to relate and 
describe any symptoms he has experienced or observed.  See 
38 C.F.R. § 3.159(a)(2).  He is not, however, competent to 
opine that there is a medical linkage between his symptoms 
and his presumed exposure.  To date no medical professional 
has opined to that effect.  Thus, in light of this fact and 
the fact the peripheral neuropathy manifested many years 
after active service, the Board is constrained to fine the 
preponderance of the evidence is against the claim on a 
direct basis as well.  38 C.F.R. § 3.303.  The benefit sought 
on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).



ORDER

New and material evidence has not been received to reopen a 
previously denied claim for entitlement to service connection 
for a low back disorder, status post-operative.  The petition 
to reopen is denied.

New and material evidence has not been received to reopen a 
previously denied claim for entitlement to service connection 
for a right knee disorder, status post-operative.  The 
petition to reopen is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for peripheral neuropathy, 
left lower extremity, is denied.

Entitlement to service connection for peripheral neuropathy, 
right lower extremity, is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


